DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (JP 2004153219; “” hereinafter) in view of Cole et al. (US 20170112005l; “Cole” hereinafter).
Regarding claim 1, Ito discloses a housing comprising: a box-shaped main body portion (3) accommodating an electronic circuit substrate (1) and including an opening portion (lower end of the case has an opening covered by a second case 4); a lid portion (4) covering the opening portion so as to be able to open or close the opening portion (figs. 1-2); a jumper (2) detachably attached to the electronic circuit substrate (1); a window portion (6) different from the opening portion, the window portion being opposed to the jumper and being open at the main body portion; and a cover portion (5) covering the window portion so as to be able to open or close the window portion (“the 
Ito does not explicitly disclose the jumper being detachably attached to the circuit substrate.
Cole teaches a removable jumper (38) being removably connected to the PCB (36) (“a number of removable jumpers 38 coupled between the interconnect PCBs 36”, Par. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed to modify the device of Ito to include a removable jumper as taught by Cole because such modification allows easier replacement of the jumper during maintenance or allows easier switching of the jumpers between different configuration to carry out different functions.
Regarding claim 2, Ito in view of Cole (relied on Ito) discloses wherein the jumper (2) is attached to a surface of the electronic circuit substrate (1), the surface being opposite to a surface opposed to the opening portion (fig. 1).  
Regarding claim 3, Ito in view of Cole (relied on Ito) discloses wherein an area of the window portion (6) is smaller than an area of the opening portion (area of the window 6 is smaller than the area of the opening of the case 3, fig. 1).  
Regarding claim 4, Ito in view of Cole discloses wherein: the main body portion accommodates a plurality of electronic circuit substrates (36, Cole) including the electronic circuit substrate; and the jumper (2, Ito, fig. 1) is attached to the electronic circuit substrate (1, Ito, fig. 1) located closest to the window portion (6, Ito, fig. 1) among the plurality of electronic circuit substrates.  
 to which electric power is supplied from a power supply (it is implicit that the power supply circuit is getting power from some power source).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Cole as applied to claim 1, and in further view of Chen (US20140092514; “Chen” hereinafter).
Regarding claim 6, Ito in view of Cole (relied on Ito) discloses the housing according claim 1.
Ito in view of Cole does not explicitly disclose the housing further comprising a surge protection circuit provided at the electronic circuit substrate and configured to discharge surge voltage applied to the electronic circuit substrate, wherein the jumper is connected between the surge protection circuit and an earth so as to be able to disconnect the surge protection circuit and the earth from each other. 
Chen (figs. 3A-3C) teaches an electronic device comprising a surge protection circuit (circuit containing element 101) provided at the electronic circuit substrate (substrate of the device 10) and configured to discharge surge voltage applied to the electronic circuit substrate, wherein a jumper (21) is connected between the surge protection circuit and an fuse (11) so as to be able to disconnect the surge protection circuit and the fuse from each other. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/S.S/Examiner, Art Unit 2841                                                                                                                                                                                                        

/HUNG S. BUI/Acting Patent Examiner, 2841/2800